Case 3:19-cv-01031-DMS-AHG Document 17 Filed 09/12/19 PageID.137 Page 1 of 2



  1

  2

  3

  4

  5

  6

  7

  8                            UNITED STATES DISTRICT COURT
  9                        SOUTHERN DISTRICT OF CALIFORNIA
 10

 11    Anton Ewing, an individual,                  No. 3:19-cv-01031 DMS AHG
 12                   Plaintiff,
 13             vs.                                 ORDER GRANTING JOINT
                                                    DISMISSAL
 14    JS Holdings, LLC, a California
       limited liability company,
 15
                  Defendant.
 16

 17

 18         This matter, coming before the Court on the parties’ Rule 41 Joint Motion to
 19   Dismiss (Dkt. 16, “Motion”), due notice having been given and the Court being fully
 20   apprised in the premises, it is HEREBY ORDERED THAT:
 21   1.    The Motion is hereby GRANTED;
 22   2.    The above-captioned matter is dismissed with prejudice pursuant to Fed. R.
 23         Civ. P. 41(a)(1)(A)(ii) pursuant to a confidential written agreement between
 24         the parties; and
 25   3.    The parties shall each bear their own respective attorney fees and costs for this
 26   matter.
 27         IT IS SO ORDERED.
 28


                                                1
Case 3:19-cv-01031-DMS-AHG Document 17 Filed 09/12/19 PageID.138 Page 2 of 2



  1   Dated: September 12, 2019
  2

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20
 21

 22

 23

 24

 25

 26
 27

 28

                                           2
